Citation Nr: 0607606	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  04-15 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The veteran had active service from August 1946 to May 1949.  
He died on January [redacted], 1979.  The appellant is his widow.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.


FINDINGS OF FACT

1.  VA provided the appellant adequate notice and assistance 
with regard to her claim.

2. The veteran died in January 1979 of asthma.

3.  At the time of the veteran's death, service connection 
was not in effect for any disability.

4.  The cause of the veteran's death is not related to his 
period of active service.


CONCLUSION OF LAW

A service-connected disability did not cause, or contribute 
substantially or materially to, the veteran's death.  38 
U.S.C.A. §§ 1310, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), became law. Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The VCAA and its 
implementing regulations are applicable to this appeal.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence the claimant is to provide and which portion 
of the evidence VA will attempt to obtain on the claimant's 
behalf.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has strictly complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the appellant in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).



A. Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
specifically held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24. 

The RO provided the appellant VCAA notice in April 2002, 
before initially deciding her claim in a rating decision 
dated in August 2002.  The timing of such notice thus 
reflects compliance with the requirements of the law as found 
by the Court in Pelegrini II. 

The content of this notice letter considered in conjunction 
with the content of other documents sent to the appellant 
during the course of her appeal also reflects compliance with 
the requirements of the law as found by the Court in 
Pelegrini II.  

In the April 2002 notice letter, the RO acknowledged the 
appellant's claim, noted what the evidence needed to show to 
substantiate that claim, listed the type of evidence that 
would best do so, informed the appellant of the VCAA and VA's 
duty to assist, and explained to her that it was developing 
her claim pursuant to that duty.  The RO identified the 
evidence it had received in support of the appellant's claim 
and the evidence the appellant still needed to submit.  The 
RO explained that it would make reasonable efforts to help 
the appellant get the evidence necessary to support her claim 
provided she identified the sources thereof, but that 
ultimately, it was her responsibility to ensure the RO's 
receipt of all such evidence.  The RO advised the appellant 
to sign the enclosed forms authorizing the release of the 
veteran's treatment records if she wished VA to obtain them 
on her behalf.  The RO also advised the appellant to identify 
or send directly to VA all outstanding evidence. 

Moreover, in letters dated in July 2002, August 2003 and 
September 2003, a rating decision dated in August 2002, and a 
statement of the case issued in February 2004, the RO 
provided the appellant some of the same information furnished 
in the VCAA notice letter.  As well, the RO indicated that it 
had requested, but not yet received certain treatment records 
and asked the appellant to ensure that the treatment 
providers sent such records to VA.  The RO also informed the 
appellant of the reasons for which it denied her claim and 
identified the evidence upon which it based its denial.  As 
well, the RO provided the appellant the provisions pertinent 
to her claim, including those explaining VA's duties to 
notify and assist. 

B.  Duty to Assist

VA made reasonable efforts to identify and obtain relevant 
records in support of the appellant's claim.  38 U.S.C.A.§ 
5103A(a), (b), (c) (West 2002).  More specifically, the RO 
endeavored to secure and associate with the claims file all 
of the evidence the appellant identified as being pertinent 
to her claim, including private treatment records.  Since 
then, the RO has learned that some of these records are 
unavailable.  In a written statement received in September 
2000, the appellant indicated that there were no other 
records to obtain.  

The RO did not further assist the appellant by conducting 
medical inquiry in an effort to substantiate her claim.  
However, such inquiry is unnecessary to decide this claim.  
See 38 C.F.R. § 3.159(c)(4).

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the [appellant] regarding 
what additional evidence [she] should submit to substantiate 
[her] claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Mayfield v. 
Nicholson, 19 Vet. App. 103. 115 (2005) (holding that an 
error, whether procedural or substantive, is prejudicial when 
the error affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect to the extent that it affects the 
essential fairness of the adjudication).   

II.  Analysis of Claim

According to the appellant's written statements submitted 
during the course of this appeal, the appellant is entitled 
to service connection for the cause of the veteran's death 
because such death was due to a disability incurred in 
service.  Allegedly, the veteran received treatment for a 
pulmonary disorder and a left ankle fracture in service and 
later died from asthma and right-sided heart failure, 
diseases presumed to have been incurred in service.  

Dependency and Indemnity Compensation (DIC) benefits may be 
paid to a veteran's surviving spouse in certain instances, 
including when a veteran dies of a service-connected 
disability.  38 U.S.C.A. § 1310 (West 2002).  A veteran's 
death will be considered as having been due to such a 
disability when the evidence establishes that the disability 
was either the principal or a contributory cause of death.  
38 C.F.R. § 3.312 (2005).  The principal cause of death is 
one which, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  A 
contributory cause of death is one that contributed 
substantially or materially, combined to cause death, or 
aided or lent assistance to the production of death.  38 
C.F.R. § 3.312(c).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service- 
connected condition accelerated death unless such condition 
affected a vital organ and was itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).

Under 38 U.S.C.A. § 5107 (West 2002), VA shall consider all 
information and lay and medical evidence of record in a case 
before VA with respect to benefits under laws administered by 
VA, and when there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, give the benefit of the doubt to 
the claimant.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  

As previously indicated, the veteran in this case had active 
service from August 1946 to May 1949.  During service, he did 
not report any pulmonary or heart complaints and no examiner 
noted asthma or cardiac abnormalities.  

Following discharge, in January 1971, a private physician 
diagnosed the veteran with chronic bronchial asthma.  On that 
date, the veteran reported that he had been having chest 
pains for more than four years.  From 1973 to 1979, the 
veteran received treatment for such a condition.  On January 
[redacted], 1979, he died.  Two conflicting death certificates of 
record agree that the primary cause of the veteran's death 
was asthma.  One such certificate lists right-sided heart 
failure as a contributory cause.  At the time of the 
veteran's death, service connection was not in effect for any 
disability.  (In a rating decision dated in February 1969, 
the RO denied the veteran entitlement to service connection 
for asthma.)  

The appellant has not submitted a medical opinion linking the 
veteran's asthma or heart disease to service or a service-
connected disability.  The appellant's assertions thus 
represent the only evidence of record providing the necessary 
nexus in this case.  These assertions are insufficient to 
establish such a nexus as the record does not reflect that 
the appellant possesses a recognized degree of medical 
knowledge to render a competent opinion on causation.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(holding that laypersons are not competent to offer medical 
opinions). 

Given the absence of competent medical evidence linking the 
veteran's cause of death to a service-connected disability or 
active service, the Board finds that the cause of the 
veteran's death is not related to his period of active 
service.  Based on this finding, the Board concludes that a 
service-connected disability did not cause or contribute 
substantially or materially to the veteran's death.  The 
evidence is not in relative equipoise; therefore, the 
appellant may not be afforded the benefit of the doubt in the 
resolution of her claim.  Rather, as a preponderance of the 
evidence is against the claim, it must be denied.




ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


